IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0264
                             Filed October 15, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SEAN CURTIS SINCLAIR,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Dallas County, Virginia Cobb,

Judge.



      A criminal defendant appeals from his sentence arguing the court failed to

consider the essential sentencing factors. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Wayne Reisetter, County Attorney, and Jeannine R. Gilmore, Assistant

County Attorney, for appellee.



      Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                         2



MULLINS, J.

       Sean Sinclair appeals from his sentence of two years’ incarceration for

third-degree criminal mischief contending the district court failed to consider the

minimal essential factors in its sentencing.

       We review the district court’s sentencing decision for correction of errors

at law. State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). Iowa Rule of

Criminal Procedure 2.23(3)(d) provides in part that the court should state on the

record the reasons for selecting the particular sentence. We reverse if there has

been an abuse of discretion or some defect in the sentencing procedure. Id.

“Although the explanation need not be detailed, at least a cursory explanation

must be provided to allow appellate review of the trial court’s discretionary

action.” State v. Oliver, 588 N.W.2d 412, 414 (Iowa 1998). The purpose of this

rule is to allow the appellate court to determine whether there has been an abuse

of discretion. State v. Mai, 572 N.W.2d 168, 170 (Iowa Ct. App. 1997).

       At sentencing, the State outlined Sinclair’s extensive criminal history and

gave the following recommendation:

              The state is requesting the court to sentence the defendant
       for an indeterminate period of two years with the Department of
       Corrections. . . .
              With Mr. Sinclair’s history it’s very apparent that he does not
       want to live by the rules of the criminal law that society has set out,
       he is better served by the community for its protection that he be
       sentenced to this term of incarceration on this charge of criminal
       mischief.

Sinclair’s counsel recommended probation and stated:
                                        3



      May it please the court, Your Honor, it’s difficult to argue
      history. . . . My client has two daughters, he’s seeking counsel to
      obtain their custody. He had gainful employment prior to the events
      that bring us here today. . . . [H]e’s taking the steps while in
      custody to address substance abuse issues, Judge. . . . [H]e’s very
      serious about straightening out. He’s expressed to me a genuine
      regret with regard to the coin machine that occurred I believe it was
      in Perry at Four Seasons Storage and Car wash where he was with
      another gentleman involved in that incident. Based on those
      factors I know the history, what the history is, and the county
      attorney is asking for what she is based on that. . . . [M]y client is
      willing to take the steps to rehabilitate himself. He can get back
      into society should he be released and so, therefore, we would ask
      for probation under the circumstances.

The court adopted the State’s recommendation and stated:

      In determining the sentence to be imposed against the defendant
      the court has taken into consideration the comments of [the State]
      as well as the comments of [defense counsel]. I have taken into
      consideration both recommendations. I think in order to provide
      maximum opportunity for rehabilitation of the defendant, and I
      appreciate what you feel you need to do on the outside in terms of
      [Sinclair’s] children and so on, that should have been taken into
      consideration before you put yourself in my hands as it were. I
      think you need more structure to straighten yourself out. According
      to the evaluation that you submitted not only do they believe you
      require long term residential treatment for your substance abuse
      issue, but they recommend you complete a mental health
      evaluation to assess possibility of a dual diagnosis issue, both
      mental as well as substance question. [I] believe you need more
      structure to do that.

      Sinclair contends the court’s explanation focused solely on the structure

the court believed Sinclair needed to rehabilitate.    However, a review of the

sentencing transcript shows the court considered not only those factors it

articulated in its own statement, but by reference it considered those factors

discussed in counsels’ recommendations as well, including Sinclair’s criminal

history, character, and ability to rehabilitate; the nature of the offense; and the
                                         4



attending circumstances. The court adequately stated on the record its reasons

for selecting the particular sentence. The court did not abuse its discretion.

       AFFIRMED.